DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6. 9, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant amendments and arguments, see the remarks filed December 8, 2021, overcome the prior art.  Further, upon final search, the closest related art to the claim amendments are Kim et al (KR-20130140949-A, hereinafter, Kim) and Hirata (US-20110187660-A1).
Kim teaches a controller 20 is a random pattern generator driving a touch screen 30 according to the random pattern signal generated such that a random pattern will be displayed on the touch screen.  
Hirata teaches a display device with an acceleration sensor will monitor the device motion in all directions to determine if the device has been rotated in X, Y, and/or Z directions. See Fig. 12-14 and [0096, 0099]. The device will take the absolute value of the X, Y, and Z acceleration measurements and then compare those values to determine the posture change of the device based on which axis has the smallest motion or rotation. The device can then use this information to change the orientation of an image on the display, such as flipping the image 90 or 180 degrees, or, “the display image control processing section 52 can… change the images so as to produce various visual effects in accordance with state transitions.”  

Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622